Citation Nr: 0111802	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for temporomandibular joint disorder and if so, 
whether that benefit can be granted.  

3.  Entitlement to service connection for tinea pedis.  

4.  Entitlement to service connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from October 1975 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The claims of entitlement to service connection for 
tinea pedis and tinea versicolor will be addressed in the 
REMAND portion of this decision.  

In June 1978 the RO denied service connection for a 
dislocated jaw.  The veteran did not appeal this decision.  
Accordingly, the pertinent issue is as stated on the title 
page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
the PTSD and temporomandibular joint claims has been obtained 
and associated with the record.  

2.  PTSD is of service origin.  

3.  The veteran's claim of entitlement to service connection 
for temporomandibular joint disability was denied in June 
1978.  She did not appeal this decision.  

4.  The evidence submitted since June 1978 the unappealed 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  PTSD was incurred in military service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp.2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000).  

2.  New and material evidence has been submitted, the claim 
of entitlement to service connection for temporomandibular 
joint disability is reopened.  38 U.S.C.A. §  7105 (West 
1991); 38 C.F.R. § 3.104,  3.156(a) (2000).  

3.  Temporomandibular joint disorder was incurred in military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp 2000); 
38 C.F.R. § 3.303 (2000).  


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic stress disorder 

Factual Background

The service medical records show that the veteran was seen at 
the dispensary in November 1976 for temporomandibular joint 
pain.  At that time it was remarked that there was of a 
"recent [history] of emotional problems [for] last 3 
[months]."  Among the suggested treatment was a psychiatric 
consultation.  No psychiatric consultation is of record.

The service administrative records show that she received an 
Article 15 in May 1976 for being absent without leave for two 
hours.  She received a second Article 15 in December 1976 for 
refusing a direct order. 

Following service, a March 1997 VA treatment record refers to 
sexual abuse in the military but does not provide further 
details.  In answers provided by the veteran in April and 
September 1997 in response to a VA PTSD questionnaire she 
described an incident in service in which she was raped by 
female servicemembers in June 1976, after which assault she 
was fearful, felt degraded, embarrassed and was unable to 
have a successful relationship with men.  She still found it 
hard to work alongside women, and was fearful of women with a 
masculine look.  She still trusted no one outside her family, 
and was unable to have close female friends.  

In May 1997 the veteran underwent a VA psychiatric 
examination in which the examiner reported the veteran 
described the incident in service when she was sexually 
assaulted by female servicemembers.  The diagnosis was PTSD, 
chronic delayed, noncombat.  In a December 1997 VA medical 
record, a provisional diagnosis of PTSD appears, and after 
evaluating the veteran a clinical psychologist concluded she 
had PTSD, identified "her trauma" as the sexual assault the 
veteran stated occurred in service, and added that she would 
benefit from VA's six week outpatient PTSD treatment program.  
In a letter dated in May 1998, a staff psychiatrist at a VA 
facility reported she was treating the veteran for PTSD.  

A VA examination was conducted in July 1999.  At that time 
the veteran reported being raped during service in 1976.  The 
diagnosis was PTSD, chronic.

The veteran testified at an August 1998 hearing before a 
hearing officer, and at a September 2000 video conference 
hearing before the undersigned, that in June 1976, while 
serving on active duty she was sexually assaulted by three 
female servicemembers on one occasion, and that she did not 
report the event to anyone else because she feared for her 
life.  

A February 2000 statement from C. J., a retired First 
Sergeant, is to the effect that he had known the veteran 
before, during and after service.  He indicated that they met 
at Camp Lejeune in 1976.  He reported that when he and his 
family became reacquainted with the veteran in 1976 he and 
his family spent time together socializing.  At that time she 
was very outgoing and looking forward to extending her career 
in the Marine Corps.  However, when they encountered her a 
few months later she was very withdrawn, but would not 
explain why.  

Analysis

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  

In this regard the veteran is not contending that she was 
involved in combat.  The United States Court of appeals for 
Veterans Claims (Court) has held that non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996)

In this case there is medical evidence which shows PTSD has 
been diagnosed based on the reported sexual assault in June 
1976.  The veteran has indicated that she did not report this 
incident to anyone while on active duty.  There is no 
contemporaneous evidence documenting the occurrence of the 
assault.  However, in November 1976 when seen at the 
dispensary it was reported that she had been experiencing 
emotional problems for three months.  This statement is 
consistent with her statements concerning problems following 
the reported June 1976 rape.  Additionally, a retired First 
Sergeant who was also stationed at Camp Lejeune in 1976 
indicated that the veteran's behavior changed and she became 
withdrawn. 

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
C.F.R. §§ 3.102, 4.3 (2000).  

Following a careful consideration of the evidence, the Board 
finds that the stressor described by the veteran occurred in 
service.  The diagnosis of PTSD is based on this stressor.  
Accordingly service connection for PTSD is warranted.

In light this grant, no additional action with regard to this 
claim is necessary to address the February 2001 request from 
claimant's representative regarding matters raised by the 
recently-enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

Temporomandibular Joint 

Factual Background

Service medical records show that the veteran was seen at the 
dispensary in October 1975 for swollen and painful right side 
of jaw.  She was seen in November1976 with a history of 
temporomandibular joint (TMJ) pain and dysfunction.  She was 
referred to an oral surgeon.  An undated consultation report 
shows she complained of pain in the left TMJ.  The last time 
it occurred was in boot camp one year earlier.  The probable 
diagnosis was temporomandibular joint-myofascial pain 
dysfunction syndrome.  The dental records show treatment for 
acute right TMJ arthritis in October 1975.  The separation 
examination showed no pertinent abnormality

In January 1978 the veteran filed a claim for a dislocated 
jaw.  A dental examination was conducted in May 1978.  At 
that time the examiner rendered an opinion that the TMJ 
problem was due to tilting of the teeth caused by missing 
right and left lower molars which were removed prior to 
military service.

In June 1978 the RO denied service connection for a 
dislocated jaw on the basis that a dislocated jaw was not 
shown.  The veteran was notified of this decision and of her 
appellate rights.  She did not appeal this decision.  
Accordingly this determination is final.  However, the 
veteran may reopen this claim by the submission of new and 
material evidence. 3 8 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received since the June 1978 decision includes a 
January 1980 examination report for entry into the Army 
National Guard.  At that time she gave a history of a 
dislocated jaw in November 1975 when she fell while running 
in PT.  The examination showed no pertinent abnormality.  A 
VA Compensation examination was conducted in May 1997.  The 
clinical history indicated that she experienced a fall in 
1975 and dislocated her jaw.  The examiner noted abnormal 
findings in the veteran's temporomandibular joint, and the 
diagnosis was rendered temporomandibular joint disease, left 
side acquired.  

Also of record are transcripts of a hearing conducted at the 
RO in August 1998 and a videoconference before the 
undersigned member of the Board in September 2000.  During 
the hearing the veteran indicated that she sustained the 
injury to the TMJ during boot camp and the symptoms have 
persisted.  

Analysis

The Board finds that the May 1997 VA confirms the presence of 
an acquired chronic temporomandibular joint disorder and is, 
thus, new and material.  Accordingly, the claim is reopened.  

The Board will next address the merits of the claim of 
entitlement to service connection for temporomandibular joint 
disability based on a de novo review of the record.  Service 
connection is warranted for disability resulting from 
personal injury suffered in the line of duty, or for 
aggravation of a preexisting injury suffered in the line of 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303. 

As set previously set forth, the service medical records show 
treatment for a TMJ disorder in October 1975 and November 
1976.  The symptoms reportedly began during boot camp.  
Pertinent complaints were recorded during a VA examination in 
1978.  Additionally the May 1997 VA examination revealed a 
diagnosis of acquired temporomandibular joint disease, which 
was based on the history provided by the veteran regarding an 
inservice jaw injury.  There is no mention of a subsequent 
jaw injury.  

After reviewing the record, the Board finds that the veteran 
now has a temporomandibular joint disability which is related 
to service.  Accordingly, service connection for a 
temporomandibular joint disability is granted.  In light of 
that conclusion, no additional action with regard to this 
claim is necessary to address the February 2001 request from 
claimant's attorney regarding matters raised by the recently-
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


ORDER

Service connection for PTSD is granted.  

The previously denied claim of entitlement to service 
connection for a temporomandibular joint disability is 
reopened, and service connection is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has reported that her she served in the Army 
National Guard from 1980 to 1990.  Her skin problems begin in 
the National Guard in 1980.  In October 1997 apparently her 
National Guard Unit indicated that the only records they had 
was a copy of the January 1980 entrance examination and 
suggested the RO contact the National Personnel Records 
Center (NPRC).  In August 1998 the RO requested the service 
medical records from 1980 from the NPRC.  It is unclear 
whether the veteran's unit was identified as a National Guard 
unit.  In response in October 1998 NPRC indicated that the 
medical records were sent in 1978.  The Board believes 
additional development in this area is required.  The veteran 
has also indicated that she was awarded disability benefits 
from the Social Security Administration (SSA).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
military pertaining to treatment for the 
disabilities in issue covering the period 
from February 1977 to the present which 
have not been previously submitted, to 
include the SSA records. 

3.  The RO is requested to contact the 
appropriate sources to include the NPRC 
and the Army Reserve Personnel Center to 
obtain the service medical for the 
veteran's service in the Army National 
Guard, to include her period of active 
duty for training in the summer of 1980. 

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate this claim.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 


